Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




Exhibit 10.24
SECOND AMENDMENT TO
PRIVATE LABEL BANKING PROGRAM AGREEMENT


This SECOND AMENDMENT TO THE PRIVATE LABEL BANKING PROGRAM AGREEMENT, effective
as of September 30, 2017 (the “Second Amendment Effective Date”), is by and
between T-MOBILE USA, INC., a corporation organized and existing under the laws
of Delaware, with offices located at 12920 SE 38th Street, Bellevue, Washington
98006-1250 (“Company”), and CUSTOMERS BANK, a Pennsylvania state-chartered
banking institution with a mailing address of 99 Bridge Street, Phoenixville,
Pennsylvania 19460 (“Bank”), and amends the Agreement (as defined below) (this
“Second Amendment”). Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Agreement.


RECITALS


WHEREAS, Bank and Company entered into that certain Private Label Banking
Program Agreement, effective as of February 24, 2017 (the “Agreement”), as
amended by the First Amendment effective September 30, 2017 (“the First
Amendment”);


WHEREAS, the Agreement sets forth each Party’s rights and responsibilities with
respect to developing, marketing, and offering the Program; and


WHEREAS, Bank and Company desire to enter into this Second Amendment to amend
certain terms and conditions of the Agreement as set forth below.


NOW, THEREFORE, in consideration of the promises, covenants, and agreements
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1.1 AMENDMENTS TO THE AGREEMENT


Section 9.2 of the Agreement is hereby amended to add the following subsection
to clarify the nature of the payments to the Bank:


“9.2     (d) The payments made under section 9.2(a), 9.2(b)(i), and 9.2(c) are
intended to compensate the Bank for expenses they incur during the preliminary
project phase, including but not limited to expenses related to planning
activities, conceptual formulation of ideas, and evaluation and selection of
alternatives related to the performance and functional requirements of the
Program. They are also intended to compensate the Bank for expenses related to
training, data migration or conversion activities, and other operating
expenses.”


IN WITNESS WHEREOF, this Agreement is executed by the Parties’ authorized
officers or representatives and shall be effective as of the date first
above-written.
T-MOBILE USA, INC. (COMPANY)
 
CUSTOMERS BANK (CUBI)
 
 
 
 
 
By:
/s/ [***]
 
By:
/s/ [***]
Name:
[***]
 
Name:
[***]
Title:
[***]
 
Title:
[***]
Date:
10/24/2017 | 7:51 AM PDT
 
Date:
 



Reviewed and Approved as to Form
/s/ [***]
T-Mobile Legal



